                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES BONASORTE and THE                       )
PITTSBURGH STOP, INC.,                          )
                Plaintiffs,                     )
                                                )
       vs                                       )     Civil Action No. 18-0243
                                                )     Judge Nora Barry Fischer
CITY OF PITTSBURGH, et al.,                     )
                Defendants.                     )

                                       ORDER OF COURT

       AND NOW, this 15th day of April, 2019, in accordance with the foregoing Memorandum

Opinion,

       IT IS HEREBY ORDERED that the Magistrate Judge’s Report and Recommendation [41]

is adopted, in part, and denied, in part;

       IT IS FURTHER ORDERED that Defendants, the City of Pittsburgh and Guy Costa’s

Motion to Dismiss [28] is GRANTED;

       IT IS FURTHER ORDERED that Plaintiffs’ Second Amended Complaint [25] is

DISMISSED, with prejudice; and,

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED.



                                                      s/Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      U.S. District Judge
cc/ecf: All counsel of record.




                                               1
